Delmar, J.
This matter came on for a hearing on a petition of Howard A. Smith praying for the probate of a paper-writing purporting to be the last will and testament of Howard A. Smith, Jr. Said paper-writing was in the form of an unwitnessed letter and was offered for probate as a will of personal property made by a soldier while in actual military service under R. S. 3 :2-7; N. J. S. A. 3 :2-7.
It is well settled in this state that the Orphans Court has no original jurisdiction over the probate of wills excepting in cases arising under R. S. 3 :2-22; N. J. S. A. 3:2-22, which statute is not applicable in the case at bar because there has been no adjudication of the surrogate that any doubts arise -on the face of the will, no caveat has been put in against proving the alleged will, nor is there any adjudication by the surrogate that any dispute has arisen respecting the existence of such will. See Straub’s Case, 49 N. J. Eq. 264; 24 Atl. Rep. 569; Murray v. Lynch, 64 N. J. Eq. 290; 51 Atl. Rep. *122713; In re Bolles, 115 N. J. Eq. 300; 170 Atl. Rep. 658; In re Simson's Estate, 123 N. J. Eq. 388; 196 Atl. Rep. 451.
The proceedings of the Bergen County Orphans Court are therefore dismissed.